Wright, J.,
concurring in part and dissenting in part. While I agree with the outcome and the bulk of the majority opinion, I believe the decision leaves a serious issue unresolved.
The majority clearly and correctly holds that, by mutual consent, marriage partners may agree to arbitrate matters of spousal and/or child support. Furthermore, the majority decision correctly permits a trial court to intervene and oversee that these matters are accomplished in an expeditious, efficient, and reasonable manner.
However, the majority opinion fails to deal with the power of the trial court to grant a temporary order concerning spousal and/or child support pending the outcome of the arbitration. With no guidance from the court on this issue, we do not resolve the entire problem with which we have been presented.
Inasmuch as there is no established time period for resolving an arbitration dispute, the court’s decision invites injustice. An arbitration proceeding regarding matters of either temporary or permanent spousal and/or child support may involve a delay of six months or even longer. During this period of time these matters simply must be addressed and I am satisfied that we should vest the trial court with this power.
Thus, because the majority’s opinion fails to address this issue, I respectfully concur in part and dissent in part.